Case 1:18-cr-00360-WJM Document 413 Filed 09/23/20 USDC Colorado Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                              Judge William J. Martínez

Date:                September 23, 2020
Courtroom Deputy:    Anna Frank
Court Reporter:      Mary George
Probation Officer:   Paige Meador (in person)


 Criminal Action No. 18-cr-360-WJM                     Counsel:

 UNITED STATES OF AMERICA,                             Kurt Bohn

       Plaintiff,

 v.

 3. ELIJAH NATHANIAL SALAZAR,                          Mary Mulligan

       Defendant.


                               COURTROOM MINUTES


Sentencing Hearing

9:37 a.m.     Court in session.

Appearances of counsel. Ms. Mulligan is appearing via videoconference. Mr. Bohn is
appearing in person. Defendant is present on bond and appearing via videoconference.

Defendant sworn.

ORDERED: Pursuant to the CARES Act and the District of Colorado’s General Orders,
         this hearing will proceed via videoconference.

Court’s remarks regarding defendant's offense level, criminal history level and
sentencing guidelines range.

ORDERED: The Government’s Motion to Grant the Defendant an Additional One-Level
         Decrease Pursuant to U.S.S.G. § 3E1.1(b) [ECF 334] is granted.
Case 1:18-cr-00360-WJM Document 413 Filed 09/23/20 USDC Colorado Page 2 of 3




ORDERED: The Government’s Motion to Dismiss Counts 2 and 4 of the Superseding
         Indictment [ECF 336] is granted. Counts 2 and 4 are dismissed with
         prejudice as to Elijah Nathanial Salazar (3) only.

Argument given on sentencing.

The Court states its consideration of the history and characteristics of the defendant
under 18 U.S.C. § 3553(a).

ORDERED: The Defendant’s construed motion as stated in the Sentencing Statement
         [ECF 407] is granted.

Court’s findings and conclusions.

ORDERED: The Plea Agreement between the parties is ACCEPTED.

ORDERED: Defendant shall be imprisoned for 60 months as to Count 3 of the
         Superseding Indictment. Upon release from imprisonment, the defendant
         shall be placed on supervised release for a period of 3 years.

The Court recommends that the director of the Bureau of Prisons give the defendant full
credit for time served in pretrial detention.

The Court recommends that the director of the Bureau of Prisons place the defendant in
a facility that is appropriate to his security designation and is located within the District
of Colorado.

ORDERED: The defendant shall be subject to the standard, mandatory, and special
         conditions of supervised release, as stated on the record. Defendant shall
         pay a special assessment of $100, due and payable immediately.
         Payment of any fine is waived.

ORDERED: The defendant shall cooperate in the collection of DNA as directed by the
         probation officer.

ORDERED: Restitution shall be paid to ENT Credit Union in the total amount of
         $5,821.00 to be paid jointly and severally with his co-defendants, as set
         forth in the Sentencing Recommendation [ECF 410-1]. Defendant shall
         follow the conditions of restitution, as stated on the record. Interest on
         restitution is waived.

ORDERED: Pursuant to Rule 32.2 of the Fed. Rules of Crim. P. and the defendant’s
         admission to the Forfeiture Allegation in the Superseding Indictment, the
         defendant shall forfeit to the United States any and all property, real or
         personal, derived from proceeds from the instant offense and as stipulated
         to in the Plea Agreement.
Case 1:18-cr-00360-WJM Document 413 Filed 09/23/20 USDC Colorado Page 3 of 3




ORDERED: The Court finds by clear and convincing evidence that the defendant is not
         likely to flee or pose a danger to the safety of the community. It is
         therefore, ordered that the defendant, surrender at the institution
         designated by the Bureau of Prisons on October 28, 2020 by 12:00 p.m.
         Failure to report will be a new and separate criminal offense.

ORDERED: Defendant’s bond is continued and all conditions set forth in the
         Magistrate Judge’s Order Setting Conditions of Release shall continue to
         apply.

The defendant is formally advised of his limited right to appeal the sentence imposed by
the Court. Any notice of appeal must be filed with the Clerk of the Court within 14 days
after entry of judgment.

10:47 a.m.    Court in recess.

Total time in court: 1:10

Hearing concluded.
